DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/1/2022 has been entered.  Claims 1-18 are pending in the application.  Claims 2, 4, 6, 8, 10, 12, 14, and 16-18 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1, 5, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rector (US2016/0151864), for generally the reasons recited in the prior office action and incorporated herein by reference, wherein it is again noted that the additional coating of fluxing agent to reactivate the sintering film after B-staging prior to use which functions as a bonding adhesive has been equated to the claimed “tack layer” and given that in Example 4, the B-staged sintering film of predetermined shape, size and thickness formed from the electroconductive paste of Table 4 containing copper and silver particles mixed with azelaic acid as “an organic binder” is specifically reactivated by dipping in a 15% azelaic acid solution in tetrahydrofurfyl alcohol as the “tack layer” reads upon the claimed “tack layer consists of a material which decomposes at a temperature of from 150° C to 350° C given that azelaic acid has a boiling point of 286° C and tetrahydrofurfyl alcohol has a boiling point of 178° C.  Hence, Example 4 of Rector specifically anticipates the claimed invention as recited in instant claims 1, 5 and 7.
With regard to instant claim 13, Rector specifically discloses that the sintering composition may further comprise a decomposable acrylic resin as an organic binder as in instant claim 13 (Paragraphs 0037-0039; Claims 16-24) in addition to a sintering aid (e.g. azelaic acid, Paragraphs 0041-0046, Examples), and thus Rector anticipates instant claim 13.
Claims 1, 3, 5, 7, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (US2019/0184460), for generally the reasons recited in the prior office action and incorporated herein by reference, wherein it is further noted that Honda discloses that the adhesive layer (33), reading upon the claimed “tack layer”, is preferably formed from a thermally decomposable binder present in a preferred content of 20% to 100% by weight based on the entire adhesive layer (Paragraphs 0093-0098), and optionally 0-60wt% of a low boiling point binder (Paragraphs 0097-0100), both binders of which are the same binders as used in the pre-sintering layer (31), preferably an acrylic resin that thermally decomposes at a temperature of 200° C to 400° C as the thermally decomposable binder (Paragraph 0065) and a low boiling point binder that has a boiling point of 100° C to 400° C (Paragraph 0083), both ranges overlapping and/or encompassing the instantly claimed decomposition temperature range of from 150° C to 350° C, and given that Honda particularly disclosing that the binder/resin component of the pre-sintering layer thermally decomposes in a preferred temperature range of 150° C to 350° C (Paragraph 0086), with working examples utilizing an adhesive layer formed from a thermally decomposable polypropylene carbonate resin available as QPAC® 40 manufactured by Empower Corporation as the thermally decomposable binder, wherein QPAC® 40 inherently decomposing in a temperature range of 180-250° C (as evidenced by the attached QPAC® 40 MSDS, Section 9, and QPAC® 40 product information from the Empower Materials website), and isobornyl cyclohexanol as the low boiling point binder, which inherently has a boiling point of 302° C, Honda clearly teaches an adhesive or “tack” layer that “consists of a material which decomposes at a temperature of from 150° C to 350° C” as instantly claimed.  Hence, the Examiner takes the position that Honda discloses the claimed invention with sufficient specificity to anticipate instant claims 1, 3, 5, 7, 11, 13 and 15 for the reasons discussed in detail in the prior office action, which are incorporated herein by reference, and further discussed above with respect to amended claim 1.
Claim Rejections - 35 USC § 103
Claims 3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rector, as applied above to claims 1, 5, 7, and 13, and in further view of Ishii (US2019/0019594), for generally the reasons recited in the prior office action and restated below.
The teachings of Rector are discussed in detail above and although Rector discloses that the metal sintering film is produced from a sintering paste composition comprising particles of one or more metals and/or metal alloys dispersed in a suitable solvent, with or without a binder, and that the one or more metals and/or metal alloys may be in any suitable form such as powders, flakes, spheres, tubes, or wires, with examples utilizing silver powder having a Dmean of 0.9 microns (900nm), Rector does not specifically disclose that the metal particles having an average primary particle size of 10 to 500nm as instantly claimed.
However, Ishii teaches a metal fine particle-containing composition usable for joining metals of electronic parts by sintering the metal fine particles to form a sintered body, wherein the fine particles have a primary particle diameter of 1 to 500nm and that as the particle diameter of the metal particles decreases to nanometer size, the surface area with respect to the volume of the particle rapidly increases to decrease the melting point and the sintering temperature in comparison to those of the bulk metal (Entire document, particularly Abstract, Paragraphs 0020, 0039, 0051, and Examples.)  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize metal fine particles having an average primary particle size as disclosed by Ishii, reading upon the claimed range as recited in instant claim 3, for the metal particles in the invention taught by Rector to reduce the heat/energy required to sinter the paste composition as disclosed by Ishii.  
With regard to instant claim 9, Ishii also teaches that the sinterable metal fine particle-containing composition comprises a coating material (C) coated on the metal fine particles to limit the sintering between the metal particles and an activating agent (A) for decomposing and removing the coating material (C) from the surface of the metal fine particles to better control the sintering reaction, wherein the coating material (C) may be an organic compound (C2) selected from one, two, or more types of those disclosed in Paragraph 0059 including polyacrylamide, an organic phosphorus compound such as the claimed phosphites, and an organic sulfur compound such as the claimed sulfides and sulfoxides; and given that Rector does not specifically limit the binder material to be incorporated into the sintering film aside from being a solid or semi-solid organic binder that at least partially decomposes upon sintering and may also have fluxing functionality with fluxing functionality groups selected from hydroxyl, carboxyl, amide, thiol, and phosphate ester groups, with a suitable binder including an alkylated polyvinylpyrrolidone (Rector: Paragraphs 0026, 0036-0040), it would have been obvious to one having ordinary skill in the art to incorporate an organic compound as disclosed by Ishii into the sintering composition disclosed by Rector to control the sintering reaction as disclosed by Ishii given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results thereby rendering instant claim 9 obvious over Rector in view of Ishii.  
Further, with regard to instant claim 11 which depends upon instant claim 3 (discussed above), Rector discloses that suitable solvents to disperse the metal(s) and binder when present may be including oxygenated solvents and aprotic solvents with examples thereof disclosed in Paragraph 0046 such as hexanediol and 2-ethyl-1,3-hexanediol, diethylene glycol monobutyl ethyl acetate, and tetrahydrofurfuryl alcohol, several of which are also disclosed by Ishii, and read upon the claimed “organic solvent (SC) formed from an alcohol and/or a polyhydric alcohol, having a boiling point at normal pressure of 100ºC or higher and having one or two or more hydroxyl groups in the molecule” as recited in instant claim 11 and thus, in addition to the discussion above with regard to instant claim 3, the teachings of Rector in view of Ishii render the invention as recited in instant claim 11 obvious given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Honda, as applied to claims 1, 3, 5, 7, 11, 13 and 15, for generally the reasons recited in the prior office action and restated below.
The teachings of Honda are discussed in detail above and although Honda discloses that the heat bonding sheet (3) comprises a pre-sintering layer (31) reading upon the claimed electroconductive joining layer and an adhesive layer (33) reading upon the claimed tack layer, Honda does not specifically disclose that the tack layer is formed from one kind or two or more kinds of the compounds recited in instant claim 9.  However, Honda teaches that the adhesive layer (33) contains a large amount of components decomposed by heating whereby the adhesive layer (33) is almost decomposed and lost when the pre-sintering layer (31) is heated to form the sintered layer (Paragraph 0094), wherein the adhesive layer (33) preferably contains an organic binder, particularly 20-100wt%, more preferably 30-80wt%, of a thermally decomposable binder as utilized in the pre-sintering layer (31), and may also contain a low boiling point binder in a content of 0-60wt%, preferably 10-50wt%, which may be the same as the low boiling point binder disclosed as for use in the pre-sintering layer (31), particularly monohydric and polyhydric alcohols (a genus encompassing glycerin) such as ethylene glycol, diethylene glycol, and glycol ethers as disclosed in Paragraph 0083 having a boiling point of 100ºC to 400ºC (Paragraphs 0097-0100).  Honda also teaches that the adhesive layer, like the pre-sintering layer, may include an organic solvent or an alcoholic solvent (a genus encompassing glycerin and polyglycerins) such as diethylene glycol, 1,2-propanediol, 1,2,6-hexanetriol, and glycerin (Paragraph 0109); and although Honda does not specifically recite “polyglycerin” as in instant claim 9, given that diglycerin is a “polyglycerin” that has a boiling point of about 400ºC and is a known alcoholic solvent with a similar structure to the alcoholic solvents disclosed by Honda, with diglycerin and polyglycerin being known functional equivalents thereto, the use of a polyglycerin in the invention taught by Honda would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Thus, the invention as recited in instant claim 9 would have been obvious over the teachings of Honda.
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive and/or moot in view of the additional remarks above with regard to the teachings of Rector and Honda, individually, wherein as discussed in detail above, both references clearly teach a tack layer that “consists of a material which decomposes at a temperature of from 150° C to 350° C” as instantly claimed.  Thus, Applicant’s arguments with respect to Rector and Honda as recited on pages 7-8 of the response are not persuasive and the instantly claimed invention remains rejected over Rector or Honda for the reasons discussed in detail above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 9/1/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 28, 2022